Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 	Claims 1, 8, 16, 17, 25, 26, 28, 29, 33, 34, 41, 46, 51, 52, 61, 63, 72, 74, 78, and 79 are currently pending.
	Benefit of priority is to December 23, 2011.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 17, 26, 28, 29, and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 is indefinite because it is not clear what is intended to be encompassed by the range “approximately 50 to about 300 ng/ml”, that is, there are no upper or lower limits to the range.
Claim 17 is indefinite because it is not clear what times are encompassed by “about” 0.1, 1. 1.5 or 2 hours.
Claims 26 and 28 refer to GCA score, which lacks antecedent basis in Claim 25.
Claim 26 refers to “GCA” twice.


The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 8, 16, 17, 33, 34, 52, 61, 64, and 74 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Dodge et al. (US 2009/0130079, now USP 8,926,967).
Dodge et al. teach to administer I2S to Hunter Syndrome patients (MPS II) via intraventricular administration of the enzyme (page 3 at [0033], for example), noting that the instant specification at page 19 top teaches that intrathecal injection includes lateral cerbroventricular injection.
Therefore, Dodge et al. teach a method for treating Hunter Syndrome by administering intrathecally I2S (Claim 1). Dodge et al. do not expressly teach the Cmax concentration of I2S or improvements is adaptive or executive functions; however, these variables were not assessed and would be expected to be a result of the administration of I2S (Claim 8, 33, 34). At page 6, [0050]. Dodge et al. teach that the MPS lysosomal storage diseases are caused by deficiencies in enzymes that degrade GAGs; therefore, the enzyme replacement of I2S would be expected to reduce GAG in the CSF (Claim 52, 74).
Claim 16, 17).
At page 5, [0041], Dodge teaches that the patient can be treated monthly (Claim 61) and repeated over the course of the subjects life (Claim 63).

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 41, 46, 51, and 72 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dodge et al. (IDS; US 2009/0130079, now USP 8,926,967).
Dodge et al. teach to administer I2S to Hunter Syndrome patients (MPS II) via intraventricular administration of the enzyme (page 3 at [0033], for example), noting that the instant specification at page 19 top teaches that intrathecal injection includes lateral cerbroventricular injection.Therefore, Dodge et al. teach a method for treating Hunter Syndrome by administering intrathecally I2S (Claim 1).
Dodge et al. teach that many LSDs are treated with intravenous infusion of the missing enzyme knowns as enzyme replacement therapy (ERT) but the enzyme has difficultly passing through the blood brain barrier (BBB; page 1, [0003]. Dodge et al. teach that the hydrolase enzymes can be in for them for intravenous administration as well as intraventricular and intrathecal administration (page 4, [0038]).
Claim 41, 46, 51, 52).

Claim 52, 78, and 79 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dodge et al. (IDS; US 2009/0130079, now USP 8,926,967) and Muenzer et al. (2009; Multidisciplinary management of Hunter Syndrome. Pediatrics 124:e1228-e1239).
Dodge et al. teach to administer I2S to Hunter Syndrome patients (MPS II) via intraventricular administration of the enzyme (page 3 at [0033], for example), noting that the instant specification at page 19 top teaches that intrathecal injection includes lateral cerbroventricular injection.
Therefore, Dodge et al. teach a method for treating Hunter Syndrome by administering intrathecally I2S. At page 6, [0050]. Dodge et al. teach that the MPS lysosomal storage diseases are caused by deficiencies in enzymes that degrade GAGs; therefore, the enzyme replacement of I2S would be expected to reduce GAG in the CSF (Claim 52).
Dodge et al. do not teach at what age the subject may be in need of treatment.

It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to treat Hunter Syndrome in a subject in need thereof by administering I2S intraventricularly to subjects older than age 2 (Claim 78) and younger than age 2 (Claim 79) because Muenzer et al. teach that the initial signs and symptoms of Hunter Syndrome emerge between 18 months and 4 years of age in the severe form and at about 2 years for those with an attenuated phenotype form.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, 16, 17, 25, 26, 28, 29, 33, 34, 41, 46, 51, 52, 61, 63, 72, 74, 78, and 79 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 Claims 1-30 of U.S. Patent No. 8,545,837 (IDS);
Claims 1-27 of U.S. Patent No. 9,220,677 (IDS);
Claims 1-6 of U.S. Patent No. 9,283,181 (IDS); 
Claims 1-29 of U.S. Patent No. 9,682,129 (IDS), and 
Claims 1-10 of U.S. Patent No. 10,568,941 (IDS).

Although the claims at issue are not identical, they are not patentably distinct from each other because:

The current claims are drawn to a method for treating Hunter Syndrome by administering iduronate-2-sulfatase I2S to a subject by intrathecal administration, and then determining improvements/stabilizations/reductions in the decline of cognitive, adaptive, motor, and/or executive functions by tests such as BSID-II, GCA, SID-R, and 

Commonly owned USP 8,545,837 also provides claims drawn to a method for treating Hunter Syndrome by administering iduronate-2-sulfatase I2S to a subject by intrathecal administration, wherein the I2S reduces GAG (Claim 9) and reduces the severity, or delays the onset of at least one symptom of Hunter syndrome (Claim 12) which includes cognitive impairment (Claim 13) and the further IV administration of I2S (Claim 15).  Thus, while ‘837 does not specifically claim specific tests to determine cognitive impairment, these tests such as BSID-II, GCA, SID-R, and BRIEF must be performed in order to determine cognitive impairment.  Therefore, the claims of ‘837 render obvious the instant claims.

Commonly owned USP 9,220,677 also provides claims drawn to a method for treating Hunter Syndrome by administering iduronate-2-sulfatase I2S to a subject by intrathecal administration, wherein the I2S reduces the severity, or delays the onset of at least one symptom of Hunter syndrome (Claim 13) which includes cognitive impairment (Claim 14)  and the further IV administration of I2S (Claim 16).  Thus, while ‘837 does not specifically claim specific tests to determine cognitive impairment, these tests such as BSID-II, GCA, SID-R, and BRIEF must be performed in order to determine cognitive impairment.  Therefore, the claims of ‘677 render obvious the instant claims.



Commonly owned and common inventors Barbier, McCauley, and Richards of USP 9,682,129 provides claims drawn to a method for treating cognitive impairment in Hunter Syndrome by administering iduronate-2-sulfatase I2S to a subject by intrathecal administration, and then determining improvements/stabilizations/reductions in the decline of cognitive, adaptive, motor, and/or executive functions by tests such as BSID-II, GCA, SID-R, and BRIEF, for example, and reductions of GAG in the CSF.  This treatment includes the IV administration of the I2S.  Therefore, the claims of ‘129 render obvious the instant claims.

Commonly owned and common inventors Barbier, McCauley, and Richards of USP 10,568,941 provides claims drawn to a method for treating adaptive function in Hunter Syndrome by administering iduronate-2-sulfatase I2S to a subject by intrathecal administration, and then determining improvements/stabilizations/reductions in the decline adaptive functions by tests such as Vineland Adaptive Behavior Scales testing.  This treatment includes the IV administration of the I2S. ‘941 includes claims drawn to 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656